Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 1 of 7 PagelD 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

CIVIL Division

Robert G. Eklund

CaseNo. 8. 2V CV 2\ ay —<X es

~ Tew

 

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Whitney R. Pyle, Ashley M. Smith, Matthew R.
Rheingans, Esq. Personal Representative for the
estate of Decedent Cecelia G. Crigler

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

\
a

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Robert G. Eklund
Street Address 6131 Misty Oaks Street
City and County Sarasota, Sarasota County
State and Zip Code Florida, 34243
Telephone Number (941) 483-0326
E-mail Address bob.eklund@gmail.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 2 of 7 PagelD 2

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
Defendant No. 1

 

 

 

 

 

 

Name Whitney R. Pyle

Job or Title (if known) VP/COO

Street Address 5271 S. 300 W.

City and County Marion, Grant County

State and Zip Code Indiana 46953

Telephone Number (765) 667-1783

E-mail Address (if known) wbowers@advancedcabinetsystems.com

Defendant No. 2

 

 

 

 

 

 

 

Name Ashley M. Smith

Job or Title (known) Nurse

Street Address 100 Kaiwah Court

City and County Georgetown, Scott County
State and Zip Code Kentucky 40324
Telephone Number (859) 312-7217

E-mail Address (if known)

Defendant No. 3

 

 

 

 

 

 

 

Name Matthew R. Rheingans, Esq. (Florida Bar No. 0624608
Job or Title (if known) Personal Representative of Decedent Cecelia M. Crigler
Street Address 1314 East Venice Avenue Suite E

City and County Venice, Sarasota County

State and Zip Code Florida 34285

Telephone Number (941) 412-9000

E-mail Address (ifknown) — matt@HRlaw1314.com

Defendant No. 4

Name

Job or Title (Gf known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

Page 2 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 3 of 7 PagelD 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[lr ederal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
N/A

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1, The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Robert G. Eklund , is a citizen of the
State of (name) Florida

 

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Whitney R. Pyle , is a citizen of
the State of (name) Indiana . Or is a citizen of
(foreign nation)

 

Page 3 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 4 of 7 PagelD 4

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The amount claimed accrued over 7.4 years of uncompensated caregiving, household
expenses, and automobile purchases provided by Plaintiff for decedent Cecelia M. Crigler, a/k/a
Cecelia G. Crigler, diagnosed and treated for breast and ovarian cancer, cardiomyopathy
pulmonary fibrosis, lymphedema, renal failure, and chronic depression. Plaintiff, Robert G.
Eklund, cohabitated with and was decedent's domestic partner and sole domestic caregiver.

 

Hi. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if

needed.

A.

Where did the events giving rise to your claim(s) occur?

The events giving rise to Plaintiff's complaint arose in Lexington, Kentucky, Sarasota, Florida, Venice,
Florida, and Lakewood Ranch, Florida, as decedent Cecelia M. Crigler, a/k/a Cecelia G. Crigler,
endured breast cancer (bilateral mastectomy w/reconstructive plastic surgery and implants), ovarian
cancer (total hysterectomy with removal of ovaries and fallopian tubes and cantelope-sized cancerous
tumor, and multi-year chemotherapy treatments, pulmonary fibrosis (genetic), cardiomyopathy
(chemotherapy sideffect), lymphedema (cancer sideffect), renal failure (chemotherapy sideffect), and
chronic depression.

 

What date and approximate time did the events giving rise to your claim(s) occur?

Events giving rise to Plaintiffs complaint occurred at successive intervals of time between January 2014
and May 2021, and were the result of either medical diagnoses and/or surgical and/or pharmacological
interventions dictated by established medical protocols for the treatment of specific diseases. Said
events required the Plaintiff, acting as the sole caregiver to the decedent, to perform such duties
required to support decedent in pre-op preparation, post-op recovery and day-to-day living with chronic
diseases. Such duties included but were not limited to: wound care, bathing, food preparation, general
housekeeping, grocery shopping, laundering, chauffering to medical appointments and ambulatory
outings for shopping and entertainment.

 

Page 4 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 5 of 7 PagelD 5

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

In addition to Plaintiffs uncompensated caregiving, Plaintiff made significant financial contributions in
support of and for the benefit of both the domestic partnership and caregiving within the totality of the
Plaintiff's 89-month relationship with the decedent Cecelia M. Crigler, a/k/a Cecelia G. Crigler, where
caregiving is defined as; a lay individual who assumes responsibility for the physical and emotional
needs of another who is incapable of self care. Such care was witnessed by decendent's medical
practioners, neighbors, and friends. Decedent's daughters and defendants in this action of their own
volition remained arms' length from the decedent throughout the decedent's numerous medical
interventions and treatment regimens from July 2014 until Fedruary 2020. It was within the last three
weeks of the decedent's life that decedent executed a new will removing all the financial compensatory
protection heretofore afforded the Plaintiff vis-a-vis the previous will and POA.

 

IV. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

On May 25, 2021, at the age of 72, Plaintiff was rendered homeless and without an automobile subsequent to the
execution of decedent's new will and POA signed under duress and while decedent was in terminal decline and
did finally succumb to death 15-days hence on June 10, 2021, at Hospice of Sarasota. For 89-months between
January 2014 and May 2021, Plaintiff contributed monies, the non-monetary equity in two late model Mercedes
Benz automobiles, and uncompensated hours of caregiving to the benefit of the decedent Cecelia M. Crigler,
a/k/a Cecelia G. Crigler, predicated upon a verbal agreement and certain legal documents: (i) decedent's Power
of Attorney dated July 16, 2014, and (ii) decedent's Last Will & Testament dated October 12, 2015. These
documents nominated Plaintiff sole beneficary of decedent's home(s) and automobile(s) and attorney-in-fact.

 

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.
Plaintive seeks: (1) $385,200 for uncompensated caregiving: 32,500 hours at $12.00 per hour, (2) $53,400 for
automobile monthly loan and/or lease payments, (3) $48,200 for non-monetary equity in two late model Mercedes

Benz automobiles, (4) $26,700 for 50 percent of groceries, and (5) $12,000 miscellaneous landscape expenses
for the four homes/condos decedent owned between January 2014 and May 2021.

Plaintiff seeks a total of $525,500.00 in monetary and/or equivalent relief.

 

Page 5 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 6 of 7 PagelD 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

08/31/2021

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Bene, £2, O

Robert G. Eklund

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6
Case 8:21-cv-02134-TPB-TGW Document1 Filed 09/07/21 Page 7 of 7 PagelD 7

UNITED STATES DISTRICT COURT
Middle District of Florida

Civil Division
Complaint and Request for Injunction — Attachment: Additional Defendant Information

Il. Basis for Jurisdiction

B. Basis for Jurisdiction is Diversity of Citizenship

2. Additional Defendants:

e Ashley M. Smith is a citizen of the state of Kentucky.
e Matthew R. Rheingans, Esq. is a citizen of the state of Florida. Mr.
Rheingans is the decedent’s Personal Representative.

Respectfully submitted:

Robert G. Eklund, pro se

 

Plaintiff
August 31, 2021
